DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 20 January 2022 has been entered.
 
REASONS FOR ALLOWANCE
Claims 183-188, 190-199, 201-210, 212-221, and 223-258 are allowed.
The following is an examiner’s statement of reasons for allowance:
Fujii et al. in view of Ikeda et al. are considered the closest prior art. Fujii et al. disclose a cartridge (3) with a developing roller (15), a frame (31), a lever (lock lever 32 is movable relative to frame 31 about pivot shaft 46; fig. 8) and a part of the lever protruding beyond the frame (at least operation part 47 of lock lever 32 protrudes beyond frame 31; fig. 8), a spring (81), a coupling member that rotates about a rotational axis (developing coupling 91 is rotatable about an axis), wherein, as viewed in a rotational axis direction of the developing roller (15), the coupling member (91) is disposed between the lever (32) and the developing roller (when 
Therefore, Fujii and Ikeda, either alone or in combination, do not disclose or suggest “a memory board; and an electrode portion connected to the memory board, wherein, when the cartridge is oriented with the lever and the electrode portion at a bottom portion of the cartridge, the protruding part of the lever protrudes downward from the frame” in combination with the remaining claim elements as recited in claims 183-188, 190-193, 205-210, 212-215, 227, 229, 231, 233, 235-251, 253, 255, and 257.
Similarly, Fujii and Ikeda do not disclose or suggest “a memory board; and an electrode portion connected to the memory board, wherein, when the cartridge is oriented with the lever and the electrode portion at a bottom portion of the cartridge, the protruding part of the lever protrudes downward beyond the frame” in combination with the remaining claim elements as recited in claims 194-199, 201-204, 228, 232, 239-242, 252, and 256.
Lastly, Fujii and Ikeda do not disclose or suggest “a memory board; and an electrode portion connected to the memory board, wherein, when the cartridge is oriented with the rotational axis of the developing roller at a vertical position that is higher than a vertical position of a tip of the protruding part of the lever, the rotational 216-221, 223-226, 230, 234, 247-250, 254, and 258.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Erika J. Villaluna whose telephone number is (571)272-8348.  The examiner can normally be reached on Mon-Fri 9:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton Laballe can be reached on (571) 272-2119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/ERIKA J VILLALUNA/Primary Examiner, Art Unit 2852